      Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 1 of 17



                I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                   F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                             SAN ANTON IO D IV IS ION

J OE HO LC OM BE, et. al,              §         NO. 5: 18 -C V-00555 -XR
                                       §
Plaintiffs                             §    Consolidated with:
                                       §    5:18-cv-00712-XR (Vidal)
                                       §    5:18-cv-00881-XR (Uhl)
vs.                                    §    5:18-cv-00944-XR (Ramsey)
                                       §    5:18-cv-00949-XR (McNulty)
UN ITED S TATES O F                    §    5:18-cv-00951-XR (Wall)
AM ER IC A,                            §    5:18-cv-01151-XR (Amador)
                                       §    5:19-cv-00184-XR (Brown)
Defendant                              §    5:19-cv-00289-XR (Ward)
                                       §    5:19-cv-00506-XR (Workman)
                                       §    5:19-cv-00678-XR (Colbath)
                                       §    5:19-cv-00691-XR (Braden)
                                       §    5:19-cv-00706-XR (Lookingbill)
                                       §    5:19-cv-00714-XR (Solis)
                                       §    5:19-cv-00715-XR (McKenzie)
                                       §    5:19-cv-00805-XR (Curnow)
                                       §    5:19-cv-00705-XR (Workman)
                                       §    5:19-cv-00806-XR (Macias)




                      UNITED STATES’ MOTION TO COMPEL
     Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 2 of 17



                                        INTRODUCTION

       At the hearing of April 28, 2020, the Court authorized the United States to take the

depositions of Michael and Rebecca Kelley, the parents of the Sutherland Springs shooter, Devin

Kelley, and Danielle Smith, Devin’s widow (collectively, “the Deponents”). The United States

issued deposition subpoenas to those individuals through their attorneys. None of the Deponents

filed a protective order or otherwise sought relief from the Court concerning their pending

testimony.

       Nonetheless, on June 23, Gerald E. Bourque, Esq. and J. Dean Jackson, Esq., counsel for

Michael Kelley, obstructed the deposition of their client and demanded that counsel for the United

States explain the steps they took to provide immunity for their clients from any possible criminal

investigation related to the Sutherland Springs shooting. When Government counsel attempted to

proceed, Michael Kelley, based on the advice of his counsel, asserted his Fifth Amendment right

against self-incrimination in response to virtually every question, including those that could not

possibly lead to self-incrimination such as details regarding their settlement of related claims. Mr.

Bourque insulted counsel for the United States, addressing him multiple times as “big boy” and, in

one instance, threatening him by saying, “And you’re very fortunate you’re not in this room with

me in person right now. You got that?” (Ex. A. Dep. Tr. at 16:3-4; 30:3-4; 39:10-12; 30:12-16).

Indeed, the conduct of Mr. Bourque, as well as J. Dean Jackson Esq., in making improper,

argumentative, and meritless objections during the deposition, was unprofessional at best, and

clearly designed to impede the judicial process and intimidate United States’ counsel.

       In purporting to justify his obstructionist conduct, Mr. Bourke alluded to a letter he sent to

counsel for the United States on May 14, 2020. (Ex. B). However, as explained in the United

States’ brief in opposition to Michael Kelley’s motion to quash the Government’s subpoena for
                                                 1
     Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 3 of 17



documents, the assertion of the Fifth Amendment privilege against self-incrimination cannot be

based on a vague and speculative concern of criminal jeopardy. The Kelleys’ counsel failed to

raise the issue again after the Government filed its opposition brief regarding the Fifth Amendment

issue, despite a telephonic conferral and numerous correspondence. More importantly, any

concerns of criminal jeopardy do not excuse Mr. Kelley’s excessive invocation of the Fifth

Amendment or his counsel’s improper behavior. Given the obstructions, the United States had no

choice but to suspend the deposition, delay Rebecca Kelley’s deposition (which was scheduled for

later that day), and file this motion to compel.

       Within one hour of the United States suspending Michael Kelley’s deposition, counsel for

Danielle Smith, Daniel Horowitz, notified the United States that his client also needed a guarantee

of immunity or otherwise would “plead the 5th.” (Ex. C). Despite prior correspondence regarding

Ms. Smith’s deposition, 1 Mr. Horowitz demanded immunity for Ms. Smith immediately after Mr.

Bourque insisted on the same during the deposition of his client, Mr. Kelley. The letter

Mr. Horowitz sent to undersigned counsel is almost word-for-word the same letter Mr. Bourque

had sent previously.

       Consequently, the United States seeks to compel the depositions of Michael Kelley,

Rebecca Kelley, and Danielle Smith. The United States respectfully requests that the Court rule

on the appropriateness and scope of any future invocation of their Fifth Amendment right against




       1
         Indeed, the Plaintiffs themselves previously noticed Danielle Smith’s deposition, and Mr.
Horowitz did not raise any immunity issues. It was not until the United States objected to the
notice and issued its own notice that Mr. Horowitz raised any concerns about the deposition.


                                                   2
     Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 4 of 17



self-incrimination by the Deponents prior to their depositions. 2 Additionally, the Government

respectfully submits that Mr. Bourque and Mr. Jackson’s conduct was sanctionable.

                                       BACKGROUND

       In a Joint Status Update, the United States requested authorization to depose

Michael Kelley, Rebecca Kelley, and Danielle Smith. (ECF No. 212). The Government

explained that the depositions would concern Devin’s propensity for violence prior to the

Sutherland Springs shooting; his acquisitions and modification of firearms and

preparation for the shooting; his relationship with various family members and (if any)

members of the congregation; circumstances surrounding his voluntarily admission into

Peak Behavioral Health Services; and his ability to acquire firearms through means other

than a federally-licensed firearms dealer. 3

       Plaintiffs did not dispute the requests. Indeed, several of the plaintiffs in these

consolidated cases brought an action against the Kelleys, alleging negligence and gross


       2
          Please note that the deposition of Michelle Shields, Devin’s mother-in-law, was
scheduled for July 6, 2020. In arranging the logistics of the deposition, Ms. Shields informed
counsel for the United States that she is not represented by counsel. It is therefore unknown
whether Ms. Shields has received any legal advice about being deposed in this case or whether she
has any concerns about criminal jeopardy. However, because the topics covered in the
examinations of all of the people who knew Devin Kelley (including Ms. Shields) will be similar,
it is conceivable that Ms. Shields may invoke her 5th Amendment right to remain silent in the
same manner as Mr. Kelley did in his deposition. Accordingly, out of an abundance of caution,
the United States postponed the July 6 deposition. The Government requests that any order
regarding the appropriateness of invoking the 5th Amendment also apply to Ms. Shields.
       3
         Evidence concerning Devin Kelley’s motives for targeting the church and its members is
pertinent to determining causation. Data collected by local, state, and federal investigators from
witnesses who knew Devin well (i.e,, Michael and Rebecca Kelley, Danielle Smith, and Michelle
Shields, Danielle’s mother) may provide evidence that Devin, after a series of deeply disturbing
events (some of which occurred a few days before the shooting), specifically and methodically
sought out revenge on Michelle Shields and members of her church who he thought had been
tormenting his family for years.
                                                 3
     Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 5 of 17



negligence because they “turned a blind eye” to Devin’s abusive behavior and use of

firearms while he lived with them at the time of the mass shooting. Lookingbill, et al., v.

Michael Kelley and Rebecca Kelley, Case No. C2020-393C, at *9 (Dist. Ct. Bexar Cty.).

The United States has not impleaded the Kelleys or Danielle Smith, nor did it identify

them as potential responsible third parties.

       The Court granted the request for their depositions during a status conference on

April 28, 2020. Following the Court’s ruling, counsel for the United States contacted J.

Dean Jackson, counsel for the Kelleys in the Lookingbill case. Government counsel

sought to coordinate the depositions and inform Mr. Jackson that the Government would

be issuing a subpoena for documents prior to the deposition. On May 6, Mr. Jackson sent

an email to all parties in this litigation, introducing Gerald E. Bourque, a criminal

defense lawyer who had been retained by the Kelleys.

       That evening, the United States issued subpoenas to produce documents to

Michael and Rebecca Kelley. The United States informed Mr. Jackson and Mr. Bourque

that once the documents have been produced, the Government would be ready to move

forward with the depositions.

       On May 14, Mr. Bourque sent a letter to counsel for the United States. The letter

first requested a copy of each and every statement given by the Kelleys to federal or state law-

enforcement agencies in relation to the shooting. The letter then made the broad assertion that:

“Any acquaintance of the perpetrator would be investigated as targets for indictment.” The letter

therefore requested that that the United States:

               provide a letter stating that neither Michael Kelley nor Rebecca
               Kelley are targets of a criminal investigation at this time and that
               answers they give in response to questions during the deposition will
                                                 4
     Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 6 of 17



               not lead to either of them becoming targets of a criminal
               investigation with the United States Department of Justice. In other
               words, provide a letter stating they are not now targets of a criminal
               investigation and that they will never be targets of a criminal
               investigation for anything related to the Sutherland Springs incident.

       Less than a week later, and before the United States responded to the May 14

letter, the Kelleys filed a Motion to Quash Subpoena Duces Tecum, Motion for a

Protective Order, and, Alternatively, Objections to Subpoena Duces Tecum. (ECF No.

224). The motion did not mention the May 14 letter or raise the issue of requesting

immunity. In its opposition brief, the United States responded to the Kelleys’ assertion

of their Fifth Amendment right against self-incrimination by noting that they failed to

demonstrate that criminal jeopardy is anything but a “remote and speculative possibility.”

(ECF No. 225).

       On May 29, the Court ordered the parties to meet and confer regarding the motion.

(ECF 226). Counsel for the United States spoke via conference call with Mr. Jackson on

June 2. Counsel for the United States specifically asked whether Mr. Bourque would join

the call. Mr. Jackson stated that Mr. Bourque was unavailable for the call and assured

the Government that the meet and confer could proceed without him. During the call, the

parties agreed that the Kelleys’ motion was largely moot because, as previously stated in

a letter to the United States, the Kelleys did not possess responsive documents. 4


       4
         In a letter dated May 21, Mr. Jackson wrote that the Kelley “have given everything they
had” to various federal and state government. (Ex. D). In a subsequent email date May 26, Mr.
Jackson reiterated that the Kelley did not have any responsive documents, with the notable
exception of letters that they wrote to Devin Kelley while he was in basic military training. (Ex.
E). Mr. Jackson proposed an in-camera inspections of the letter by the Court to determine their
relevance. The United States told Mr. Jackson that an in-camera review would not be necessary –
based on Mr. Jackson’s characterization of the letters, the United States would stipulate that they
were not responsive to the subpoena request.
                                                  5
    Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 7 of 17



       The conversation then turned to the scheduling of the depositions. Without

mentioning any concerns regarding immunity or his client’s invocation of their Fifth

Amendment rights, Mr. Jackson reiterated his desire to schedule the depositions at a time

convenient for all parties. Shortly after the meet and confer, the Kelleys withdrew their

motion. (ECF No. 229). And, after significant coordination between the parties

concerning logistical matters, the United States, believing it was proceeding with the full

cooperation of their counsel, issued subpoenas for the depositions of Michael and

Rebecca Kelley.

       The Kelleys did not raise any objections while the parties scheduled the

depositions, nor did they file a motion for a protective order. Similarly, counsel for

Danielle Smith never raised the issue of self-incrimination or a request for immunity

during the scheduling of her deposition.

       Shortly after Mr. Kelley’s deposition started on June 23, Mr. Bourque interjected

by insisting to know what efforts the United States took in response to his May 14 letter.

Ex. A at 11:22-14:1, 20:10-21:19. Mr. Bourque questioned “the government’s good-faith

intentions in this deposition,” id. at 13:20-22, and Mr. Jackson accused the Government

attorneys of taking the deposition as a pretext to gather evidence for an indictment. Id. at

16:5-20. When Government counsel indicated that any instructions not to answer would

have to be made question by question, Plaintiffs’ counsel objected, and Mr. Jackson

stated “I will shut this deposition down if we go question by question just to intimidate

and harass my clients.” Id. at 17:9-18:3.

       Mr. Kelley asserted his Fifth Amendment right to remain silent to every

subsequent question, including questions that could not possibility elicit self-
                                            6
     Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 8 of 17



incriminating answers, such as “did you review any documents,” id. at 26:18-21, and

“Mr. Kelley, are you going to assert your Fifth Amendment right to every single question

that I ask you?” Id. at 27:16-20. It quickly became evident that moving forward with the

deposition would be futile.

       In addition, at various points in the deposition, Mr. Bourque addressed

Government counsel as “big boy,” id. at 16:34, 30:3-4, 39:10-12, and in one instance

threatened him, saying “And you’re very fortunate you’re not in this room with me in

person right now. You got that?” Id. at 30:12-16. When counsel for the United States

asked if Mr. Bourque was threatening him, Mr. Bourque answered by saying, “Oh,

please. Go--,” id. at 30:18-20, but he did not deny that he intended to intimidate and/or

obstruct Government counsel’s examination of the witness.

       Moreover, Mr. Jackson objected to the relevance of a question about the

Lookingbill settlement, stated that the topic was “just harassing” and that he would end

the deposition if that line of questions continued. Id. at 24:4-25. Based on the action of

Michael Kelley and counsel, Government counsel concluded that taking the deposition of

Rebecca Kelley, scheduled for that afternoon, was likely to lead to the same results, and

informed Mr. Jackson and Mr. Bourque that Mrs. Kelley’s deposition would not go

forward on that day.

       Within one hour of the United States suspending Michael Kelley’s deposition, Daniel

Horowitz, counsel for Danielle Smith (Devin Kelley’s widow), notified the United States via a

letter sent electronically that his client insisted on immunity or otherwise would “plead the 5th.”

This letter is almost identical to the letter sent out by Mr. Bourque with regard to the Kelleys. The

United States sought clarification in an email, asking Mr. Horowitz “when you state that you will
                                                  7
     Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 9 of 17



instruct Danielle to plead the 5th, would that instruction be for all questions posed to Danielle?”

Mr. Horowitz’s response was: “Depends on the questions asked.” Due to the appearance of

coordination between counsel, and in the interest of avoiding a waste of time and money, the

United States chose to postpone Ms. Smith’s deposition until after a ruling is obtained from this

Court.

                                           ARGUMENT

   I.       Deposition Testimony Should be Compelled Because Deponents Have Not
            Demonstrated a Valid Basis to Invoke their Fifth Amendment Privilege.

         The privilege against self-incrimination encoded in the Fifth Amendment has been broadly

construed “to assure that an individual is not compelled to produce evidence which later may be

used against him as an accused in a criminal action.” Maness v. Meyers, 419 U.S. 449, 461

(1975). Accordingly, the privilege applies in civil actions as well as criminal actions. See

Wehling v. Columbia Broadcasting Sys., 608 F.2d 1084, 1086 (5th Cir. 1979). However, the

privilege is not unlimited. Rather, “this protection must be confined to instances where the

witness has reasonable cause to apprehend danger from a direct answer.” Hoffman v. United

States, 341 U.S. 479 486. While a person may claim the privilege if he or she “reasonably

apprehends a risk of self-incrimination[,]” Wehling v. Columbia Broad. Sys., 608 F.2d 1084, 1087

n.5 (5th Cir. 1979), “[t]he witness is not exonerated from answering merely because he declares

that in so doing he would incriminate himself—his say-so does not of itself establish the hazard of

incrimination. It is for the court to say whether his silence is justified.” Id. Accordingly, “unless

the danger of self-incrimination is readily apparent, the burden of proving that the danger exists

lies on the claimant.” Steinbrecher v. Comm’r, 712 F.2d 195, 198 (5th Cir. 1983).



                                                  8
    Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 10 of 17



        Here, none of the Deponents have shown that self-incrimination is anything but a remote

and speculative possibility. Deponents have not identified any ongoing criminal matter in which

they are involved, and have not pointed to any specific crimes, much less federal violations, for

which they could face criminal jeopardy. In their letters to Government counsel, the Deponents

make a broad, generalized claim that “[a]ny acquaintances of the perpetrators would be

investigated as targets for indictment.” (Ex. B). And, in the Kelleys’ motion to quash the

subpoena for documents, they claimed “more than a trifling unease that the government may be

seeking for someone, besides itself, to hold accountable.” (ECF No. 224 at 8). But the Deponents

already have provided statements to the Texas Rangers and the Department of Defense Office of

Inspector General several years earlier. Those statements have not led to any prosecutions of

Devin Kelley’s acquaintances. The Deponents have not pointed to any statutes of limitations that

have yet to elapse or statutes that grant federal jurisdiction over any criminal investigation. The

Deponents’ pure speculation is an insufficient basis to assert their Fifth Amendment right against

self-incrimination.

       In any event, mere speculation does not shift the burden on the United States to

demonstrate the steps it took to seek immunity for the Deponents. As counsel for the United

States noted during the deposition, they can neither confirm nor deny the existence of a criminal

investigation. (Ex. A at 14:12-14, 21:13-14.) Despite Mr. Bourque’s claims to the contrary, that

standard Government response does not suggest that the deposition was used as a pretext to start

building a criminal investigation. Such deceptive tactics are clearly prohibited. United States v.

Posada Carriles, 541 F.3d 344, 356 (5th Cir. 2008) (reiterating deceptive tactics by government

agency may not be used in civil investigation to solicit testimony to be later used in criminal

investigation).
                                                  9
    Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 11 of 17



       The United States’ counsel have been forthright with the Court regarding its intention with

respect to these depositions. (See also Ex. A at 16:21-17:1, statement by Mr. Handler: “[W]e are

here in this deposition to depose Mr. Kelley with regard to the facts and circumstances of the

allegations made by the plaintiffs in this civil litigation. That is my only intention in this case.”)

The United States has identified Devin Kelley, not the Deponents, as a potential responsible third

party. (ECF No. 150). Additionally, several of the Plaintiffs in these cases brought a civil action

against the Kelleys and settled their suit for a thus-far undisclosed amount. Because the United

States has the right to seek a credit against any other parties’ settlement, Tex. Civ. Prac. & Rem.

Code § 33.003(a)(3), questions of the Deponents regarding that settlement are certainly relevant. 5

As articulated during the April 28, 2020, hearing, the Government seeks these depositions as a

means to discovering Devin Kelley’s propensity for violence and whether his heinous act was

foreseeable. Such discovery is clearly relevant to the United States’ defenses.

       A court may compel testimony if “a deponent fails to answer a question asked under Rule

30 or 31[.]” Fed. R. Civ. P. 37(a)(3)(B)(i). As such, the Deponents should be compelled to

answer questions unless and until they demonstrate a valid basis for asserting the Fifth

Amendment privilege to a question. Therefore, the United States respectfully requests that the

Court determine the extent to which the Deponents may invoke their Fifth Amendment right

against self-incrimination, if at all, and provide a limiting instruction prior to the Deponent’s

depositions.




       5
          Moreover, the Court shall assign a percentage of responsibility to “each settling person”
in a civil action in the event that there is evidence supporting such an assignment. Tex. Civ. Prac.
& Rem. Code § 33.003(a)(3).
                                                    10
      Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 12 of 17



II.     Even If There Were Any Validity to Deponents’ Fear of Self-Incrimination, Michael
        Kelley’s Blanket Assertion of the Fifth Amendment, and the Scope of His Counsel’s
        Objections, Were Inappropriate.

        Even if Mr. Kelley could reasonably fear criminal prosecution based on his answers to

some select questions, he abused the privilege to invoke the Fifth Amendment right against self-

incrimination. When answering a deposition question, if “the incriminating nature of the response

is not readily apparent . . . the claimant must ‘specify how he would be injured by any specific

question [or answer]’ . . . .” Steinbrecher, 712 F.2d at 198. Even where the testimony “may

expose [the Deponents] to a small but real danger of prosecution,” the assertion must be tailored,

and the deponent must “answer every question except those to which a truthful answer will

realistically expose them to a danger of prosecution.” Hillmann v. City of Chicago, 918 F. Supp.

2d 775, 780 (N.D. Ill. 2013); see Estate of Fisher v. Comm’r, 905 F.2d 645, 649 (2d Cir. 1990).

Accordingly, “[a] blanket refusal to answer questions at depositions on the grounds that they are

privileged is an improper invocation of the Fifth Amendment.” Gabarick v. Laurin Mar. (Am.),

Inc., 274 F.R.D. 208, 211 (E.D. La. 2011) (quoting First Financial Group of Texas 659 F.2d at

668)); see National Life Ins. Co. v. Hartford Accident & Indem. Co., 615 F.2d 595, 599 (3d

Cir.1980) (“[A] blanket refusal to answer questions is not sufficient to raise constitutional

issues.”).

        Here, Mr. Kelley invoked the privilege for questions that could have no possible relevance

to any criminal prosecution, including “did you review any documents?” Ex. A at 26:18-21 and

“Mr. Kelley, are you going to assert your Fifth Amendment right to every single question that I

ask you?” Id. at 27:16-20. When asked about the settlement of the Lookingbill case, Mr. Kelley




                                                  11
    Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 13 of 17



asserted the Fifth as well. 6 As such, the assertion here must be considered a blanket assertion of

the privilege, and therefore improper. Improper objections along the same lines were also made

by Plaintiffs’ counsel. Plaintiffs’ counsel objected to the deposition proceeding on a question-by-

question basis and thus compounded the issue. See Ex. A at 17:14-24.

       Knowing their client would invoke his Fifth Amendment privilege to every question,

Mr. Kelley’s attorneys should have filed a motion for a protective order or, at the least, raised the

issue with Government counsel while the depositions were being scheduled in order to avoid this

outcome. The May 14 letter did not state that the Kelleys would refuse to answer any questions if

their demands were not met. The Kelleys’ motion to quash did not mention the May 14 letter or

raise the issue of requesting immunity. The United States addressed the Kelleys’ fear of self-

incrimination in its opposition to their motion to quash the subpoena for documents. When the

parties conferred to discuss the motion, the Government specifically asked if Mr. Bourque needed

to participate in the discussion. Mr. Jackson assured the Government that his presence was not

necessary. Following that conference, the motion was withdrawn and this issue of self-

incrimination or immunity was never raised again. Despite numerous correspondence regarding

this deposition, Mr. Jackson did not inform the United States that his clients intended to invoke the

privilege of the Fifth Amendment for every substantive question asked. Instead, counsel chose to

present Mr. Kelley for his deposition.

       Moreover, Mr. Kelley’s counsel violated Local Rules by making inappropriate objections.

Under Local Civil Rule 30(b), “If a claim of privilege has been asserted as a basis for an

instruction not to answer, the attorney seeking discovery shall have reasonable latitude during the


       6
         In addition, Mr. Jackson implied that requiring an assertion of the Fifth Amendment
privilege to individual questions would be harassment. Ex. A at 17:25-18:3.
                                                 12
       Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 14 of 17



deposition to question the deponent and establish relevant information concerning the

appropriateness of the assertion of the privilege, including (i) the applicability of the privilege

being asserted . . . .” The rules also provide that “[a]n attorney who instructs a deponent not to

answer a question shall state, on the record, the legal basis for the instruction consistent with

Federal Rule of Civil Procedure 30(d)(1).” Id.

         When United States’ counsel attempted to ask the questions identified in Local Rule 30(b)

– i.e., establishing a record that captures the basis for the privilege assertion – Michael Kelley’s

counsel repeatedly and inappropriately objected. Government counsel tried to get clarification

from Mr. Jackson as to whether Mr. Kelley would invoke the Fifth Amendment to every question,

but counsel refused to provide a meaningful response. Ex. A at 27:7-13; 28:19-29:7. These

invocations are clearly improper and were used as a tactic to disrupt a judicial proceeding. The

Local Rules were clearly violated here.

         Additionally, Mr. Kelley’s counsel made inappropriate objections to questions regarding

the Lookingbill settlement. His counsel contended that the questions with regard to the

Lookingbill settlement were not relevant. Ex. A at 23:16-25. But, as explained above, that

settlement is clearly relevant, and thus such objections were frivolous. Certainly, such objections

were not a valid basis to instruct the witness to not answer questions.

III.     Federal Rule of Civil Procedure 30(d)(2) Permits the Court to Impose Sanctions.

         Courts may “impose an appropriate sanction--including the reasonable expenses and

attorney’s fees incurred by any party--on a person who impedes, delays, or frustrates the fair

examination of the deponent.” Fed. R. Civ. P. 30(d)(2). The sanction of Rule 30(d)(2) “may be

imposed on a non-party witness as well as a party or attorney.” Fed. R. Civ. P. 30(d) Advisory

Committee Notes, 1993 amendments; see also 28 U.S.C. § 1927 (“Any attorney . . . who so
                                            13
    Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 15 of 17



multiplies the proceedings in any case unreasonably and vexatiously may be required by the court

to satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred because of

such conduct.”). “Many courts have construed Rule 30(d)(2) to apply to circumstances where a

party’s conduct at a deposition warranted remedial action.” S. Louisiana Ethanol, L.L.C. v.

Fireman's Fund Ins. Co., No. CIV.A. 11-2715, 2013 WL 1196604, at *8 (E.D. La. Mar. 22, 2013)

(citing cases involving “improperly instructing deponent not to answer” and “numerous objections

to deposition questions”).

         As this Court’s rules recognize, a “lawyer’s role is to zealously advance the legitimate

interests of the client, while maintaining appropriate standards of civility and decorum.” Local

Attorney Rule 4(d). Indeed, [a] lawyer should treat all other lawyers, all parties, and all witnesses

courteously, not only in court, but also in other written and oral communication.” Id.; see Dondi

Properties Corp. v. Commerce Sav. & Loan Ass'n, 121 F.R.D. 284, 287 (N.D. Tex. 1988) (noting

that “[a] lawyer owes, to opposing counsel, a duty of courtesy and cooperation, the observance of

which is necessary for the efficient administration of our system of justice and the respect of the

public it serves”). With respect to depositions specifically, “[o]bjections during depositions shall

be stated concisely and in a nonargumentative and nonsuggestive manner.” Local Civil Rule

30(b).

         Mr. Kelley’s counsel abused and disrespected the judicial proceeding by using an

inappropriate term to refer to United States counsel and by warning government counsel that he

was lucky they were not in the same room. The United States therefore respectfully submits that

the conduct of Mr. Kelley’s attorneys, Gerald E. Bourque, Esq. and J. Dean Jackson, Esq., was

inappropriate and sanctionable.


                                                  14
    Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 16 of 17



                                            CONCLUSION

       For the reasons stated and upon the authorities cited, the United States respectfully requests

this Court to grant its Motion to Compel.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                     Civil Division
                                                     JOHN F. BASH
                                                     United States Attorney
                                                     STEPHEN E. HANDLER
                                                     Senior Trial Counsel, Torts Branch
                                                     Civil Division
                                                            /s/
                                                     PAUL DAVID STERN
                                                     Trial Attorney, Torts Branch
                                                     Civil Division
                                                     United States Department of Justice
                                                     Attorneys for Defendant
                                                     UNITED STATES OF AMERICA




                                                15
    Case 5:18-cv-00555-XR Document 231-2 Filed 07/01/20 Page 17 of 17



                                CERTIFICATE OF SERVICE

       I certify that on July 1, 2020, I electronically filed the foregoing with the clerk of court

by using the CM/ECF system. Additionally, I sent copies of the motion via email to the

following attorneys:



 Jamal K. Alsaffar
 Tom Jacob
 WHITEHURST, HARKNESS, BREES,
 CHENG, ALSAFFAR & HIGGINBOTHAM
 & JACOB PLLC
 7500 Rialto Blvd, Bldg. Two, Ste 250 Austin,
 TX 78735Thomas J. Henry
 Bar No. 09484210

 J. Dean Jackson
 CURNEY, FARMER, HOUSE,
 OSUNA & JACKSON, P.C.

 Gerald E. Bourque
 24 WATERWAY AVE., SUITE 660, THE
 WOODLANDS, TEXAS 77380


                                                     /s/ Paul David Stern
                                                     PAUL DAVID STERN
                                                     Trial Attorney, Torts Branch
                                                     Attorney for Defendant




                                                16
